Citation Nr: 0534967	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  05-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hidradenitis, status 
postoperative skin grafts of both axillae and with multiple 
scarring of the neck and buttocks, currently rated as 30 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel





INTRODUCTION

The veteran served on active duty from July 1950 to July 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied a disability rating in excess 
of 30 percent for the veteran's service-connected 
hidradenitis with residual skin grafts of both axillae and 
multiple scarring of the neck and buttocks.

In a January 2005 statement, the veteran claims that he 
suffers from scarring and disfigurement of the head, face, 
and neck as a result of his service-connected hidradenitis.  
The Board notes that the service-connected disability on 
appeal only involves hidradenitis of the axillae, neck, and 
buttocks.  The evidence of record shows that the veteran also 
suffers from severe cystic acne of the face, neck, back 
abdomen, and thigh.  Since it has not been determined that 
cystic acne is part of the veteran's service-connected skin 
disorder involving hidradenitis, the issue of entitlement to 
service connection for cystic acne is referred back to the RO 
for appropriate action.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran's disability due to hidradenitis with 
residual skin grafts of both axillae and multiple scarring of 
the neck and buttocks does not cover 40 percent of the body 
or exposed areas and does not require the use of constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during a 12-month period.




CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for hidradenitis with residual skin grafts of both axillae 
and multiple scarring of the neck and buttocks have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7806 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking an increased rating for his service-
connected hidradenitis with residual skin grafts of both 
axillae and multiple scarring of the neck and buttocks.  In 
the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a letter by the RO 
dated in February 2005, a rating decision dated in June 2005, 
and a statement of the case (SOC) issued in August 2005.  As 
a whole, these documents satisfy the notice requirements of 
38 U.S.C.A. § 5103.  

The SOC notified the veteran of the relevant law and 
regulations pertaining to his claim.  The RO's February 2005 
letter also provided the veteran with information about the 
new rights provided under the VCAA, including the furnishing 
of forms and notice of incomplete applications under 38 
U.S.C.A. § 5102, providing notice to claimants of required 
information and evidence under 38 U.S.C.A. § 5103, and the 
duty to assist claimants under 38 U.S.C.A. § 5103A.  VA 
informed the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claim, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran was also afforded a VA 
compensation examination in June 2005 to determine the nature 
and severity of his service-connected hidradenitis with 
residual skin grafts of both axillae and multiple scarring of 
the neck and buttocks.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Factual Background

The veteran's service medical records document that he had 
two scars on the nape of the neck prior to service.  While on 
active duty, the veteran developed a large boil on his right 
arm.  A history of frequent recurrent boils was noted.  
Numerous scars on the back of the veteran's neck were noted, 
with a few cystic lesions and some draining sinuses in this 
area.  Numerous sinuses were draining frank pus under the 
veteran's arm.  In addition, numerous cystic and indurated 
areas were present under each arm, with similar findings 
reported in the rectal regions.  It was recommended that the 
veteran be discharged from service because his skin disease 
was regarded as slowly progressive. 

As a result, a November 1952 rating decision granted service 
connection and assigned a 20 percent disability rating for 
hidradenitis suppurative, axillae and perianal area.  In 
September 1983, this disability rating was increased to 30 
percent.  The veteran now claims that his skin disorder has 
worsened and is seeking a disability rating in excess of 30 
percent.  The June 2005 rating decision on appeal denied a 
disability rating in excess of 30 percent for the veteran's 
hidradenitis, severe, status postoperative skin grafts 
involving both axilla, with scarring of the neck and 
buttocks. 

The veteran received VA outpatient treatment for his skin 
disorder.  A January 2003 report notes that the veteran was 
seen for follow-up treatment of cystic acne/rosacea with 
severe scarring.  The veteran indicated that his skin 
disorder was well controlled on his current regimen.  
Objectively, the clinician observed extensive scarring 
covering his entire face.  There were also enlarged pores and 
sebaceous hyperplasia.  The diagnosis was cystic 
acne/rosacea.  The veteran was to continue on Tetracycline.  
Later in January 2003 it was noted that the veteran had a 
recent spike of creatine thought to be due to the addition of 
non-steroidal anti-inflammatory agent (NSAIA) Vioxx by his 
community primary care physician.  

When seen in July 2003, the veteran reported that he 
continued to do well on his current treatment regimen of 
Tetracycline and MetroGel.  A physical examination revealed 
extensive scarring covering his entire face with involvement 
of the scalp and back, as well as enlarged pores, comedones, 
and sebacious hyperplasia.  The clinician also observed 
scarring in the axillae secondary to hidradenitis status 
postoperative grafting, a 0.2 mm reddish-brown nevus on the 
left lower truck, and a 1.0 cm. x 0.5 cm. brown crescent-
shaped nevus (versus seborrheic keratosis) on the right lower 
back with irregular margins. 

A January 2004 report notes that the veteran was still on 
Tetracycline and MetroGel topically with good results and 
that he did not seem to be developing new lesions.  A 
physical examination revealed extensive scarring and 
sebaceous hyperplasia of the face and back with hypertrophic 
scarring and open comedones.  There was a crusted papule on 
the left forehead, an erythematous patch on the left mid 
back, and a cyst behind the left ear.  There was also 
scarring and evidence of grafting in the bilateral axillae.  
A biopsy performed on the chest and back healed well without 
evidence of recurrence.  The diagnostic assessment was 
hidradenitis/cystic acne/rosacea.  The veteran was to 
continued Tetracycline and MetroGel.  In August 2004, a 
biopsy of a lesion located on the right side of the veteran's 
chest revealed basal cell carcinoma, multifocal, superficial.   

At his June 2005 VA examination, the veteran reported that he 
had been on a lot of antibiotics over the years.  He also 
reported surgery in both axillae and skin grafts in those 
areas to cover from donor sites which he recalled being on 
his thighs.  He explained that the surgery helped and reduced 
the frequency and amount of boils in his armpits.  According 
to the veteran, he would still develop one to two lesions 
about two to three times a year in the left axilla; however 
only one lesion had occurred in the right axilla since 1955.  
He indicated that he used an unknown prescriptive cream and 
antibiotic ointment on a regular basis.  He also indicated 
that he had been on oral medication since 1994 with good 
response in slowing down the frequency and intensity of the 
appearance of pustular lesions.  The explained that he had 
worked in car sales management and law enforcement until he 
retired in 1984.  He maintained that lesions on his abdomen 
and groin kept him from becoming an efficient law enforcement 
officer, as they interfered with his ability to get in and 
out of his car and were aggravated by his utility belt. 

On physical examination, his facial features showed old 
cystic acne that was severely scarred and rhinophyma.  It was 
noted that he walked into the examination room and undressed 
without difficulty.  His skin on his scalp, neck, and back 
had nodular old acne vulgaris scarring.  A 10 x 7 cm. 
grafting-site scar under the left scapula was free of lesions 
and slightly hypopigmented.  A 12 x 9 cm. grafted 
hypopigmented area was observed over the left iliac.  The 
axillae had masses of scars and hypertrophic web-liked skin 
with imbedded comedones, none of which were draining.  The 
general axillary scarring was 13 x 8 cm. on the right and 9 x 
9 cm. on the left.  An area above the abdomen measuring 26 x 
20 cm. was covered with old scars, pitting, and a web-liked 
presentation, with no drainage or acute lesions.  Both thighs 
and upper scrotal area had scars, pitting, and a web-liked 
surface, with scattered comedones without active drainage.  
These areas measures 8 x 8 cm. on the left and 8 x 7 cm. on 
the right.  The skin graft donor sites on the thighs were not 
found.  Color photographs associated with the examination 
report also document the above findings.  Parenthetically, 
the Board notes that the veteran submitted photographs in 
January 2005 which show similar findings. 

The diagnoses included (1) hydradenitis suppurativa with 
surgical management and residual adherent, disfiguring 
hypertrophic scars of both axillae, none of which are tender; 
(2) severe cystic acne, disfiguring, of the face, neck, back, 
abdomen, and thighs with adherent hypertrophic scarring 
without tenderness; and (3) grafted sites of the left scapula 
and left iliac crest which are benign except for 
hypopigmentation.  The examiner noted that the veteran was on 
the following medications: skin cream, antibiotic skin cream 
p.r.n., Tetracycline, and unknown blood pressure medication.  




III.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran. See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).

The veteran's disability due to hidradenitis with residual 
skin grafts of both axillae and multiple scarring of the neck 
and buttocks is currently rated as 30 percent disabling under 
Diagnostic Code (DC) 7806.  Under this code provision, a 30 
percent rating is warranted for dermatitis or eczema when 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected; or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  See 38 C.F.R. 
§ 4.118, DC 7806.

A 60 percent rating is warranted when more than 40 percent of 
the entire body or more than 40 percent of exposed areas is 
affected; or when constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period.  Id. 

In addition, the veteran also claims that a disability rating 
in excess of 30 percent is warranted under DC 7800, for 
disfigurement of the head, face, or neck.  Under this code 
provision, a 50 percent disability rating is assigned for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or with four or five 
characteristics of disfigurement.  

An 80 percent disability rating is assigned for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of three or more features or paired sets of features (nose, 
chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips), or; with six or more characteristics of 
disfigurement.  Id.

The eight characteristics of disfigurement include: (1) Scar 
5 or more inches (13 or more cm.) in length; (2) Scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; (3) 
Surface contour of scar elevated or depressed on palpation; 
(4) Scar adherent to underlying tissue; (5) Skin hypo- or 
hyper-pigmented in an area exceeding six square inches (39 
sq. cm.); (6) Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) Skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  Id.

Applying the above criteria to the fact of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 30 percent for the veteran's 
service-connected hidradenitis with residual skin grafts of 
both axillae and multiple scarring of the neck and buttocks.  

As noted, a 60 percent disability rating under DC 7806 
requires coverage of more than 40 percent of the body or 
exposed affected areas, or constant or near-constant systemic 
therapy, neither of which has been shown by the evidence.  
The June 2005 VA examination report notes that the veteran's 
service-connected hidradenitis with residual skin grafts of 
both axillae and multiple scarring of the neck and buttocks 
involves the following areas: a 13 x 8 cm. area of axillary 
scarring on the right and 9 x 9 cm. axillary scarring on the 
left.  Although the examiner reported a 10 x 7 cm. grafted 
site scar under the left scapula and a 12 x 9 cm. grafted 
hypopigmented area over the left iliac, he also indicated 
that the skin graft donor sites on the thighs were not found.  
Notably, while the examiner concluded that the veteran's 
hydradenitis suppurative was manifested by adherent, 
disfiguring, hypertropic, nontender scars of both axillae, he 
attributed the veteran's disfigurement of the face, neck, 
back, abdomen, and thighs to the veteran's nonservice-
connected cystic acne with adherent, hypertrophic scarring.  
Thus, the record does not show that the veteran's service-
connected skin disorder involves more than 40 percent of the 
body or exposed affected areas. 

In addition, there is no evidence of record that the veteran 
is on constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  The record 
shows that the veteran is treating his skin disorder with 
skin cream, antibiotic skin cream p.r.n., and Tetracycline, 
none of which is considered systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  
Accordingly, a disability rating in excess of 30 percent is 
not warranted under DC 7806.  

There is no evidence that the veteran's hidradenitis has 
resulted in disfigurement of the head, neck, or face with 
palpable tissue loss or gross distortion or asymmetry of any 
feature or paired features.  As noted in the introduction, 
the veteran's face is affected by severe cystic acne, which 
is not part of the veteran's service-connected skin disorder 
involving hidradenitis and has been referred back to the RO 
for appropriate action.  In any event, as for the 
characteristics of disfigurement, the medical evidence has 
not established that four or five of the characteristics have 
been met with respect to hidradenitis on the veteran's neck.  

Moreover, the evidence does not reflect that the scars of the 
bilateral axillae would warrant an evaluation in excess of 
the currently assigned 30 percent when rated separately under 
the provisions of Diagnostic Code 7801, which contemplates 
scars other than of the head, face, or neck that are deep or 
that cause limited motion.  See 38 C.F.R. § 4.118.  While the 
evidence indicates that each axilla scar is adherent and 
affects an area exceeding 77 sq. cm., the examiner did not 
report that the scars were associated with underlying soft 
tissue damage.  As such, the Board is unable to assign 
separate 20 percent ratings for each upper extremity.   

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's hidradenitis with residual skin 
grafts of both axillae and multiple scarring of the neck and 
buttocks.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. § 
5107(b).  Hence, the appeal is denied.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the evidence does not show that the veteran's 
service-connected skin disorder has caused marked 
interference with employment or has required 
hospitalizations.  The veteran stated at his June 2005 VA 
examination that he retired in 1984.  Although this 
disability may impact his ability to work, such impairment 
has already been contemplated by the applicable schedular 
criteria.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R.                 § 3.321(b)(1) 
is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

A disability rating in excess of 30 percent for hidradenitis 
with residual skin grafts of both axillae and multiple 
scarring of the neck and buttocks is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


